UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D. C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the quarterly period ended December 31, 2009 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the transition period from to Commission File Number 333-152023 AMERICAN ENERGY FIELDS, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 26-1657084 (I.R.S. Employer Identification No.) 3266 W. Galveston Drive #101 Apache Junction, AZ 95120 (Address of principal executive offices) 480-288-6530 (Issuer's telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days. YES x NO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer, "accelerated filer," "non-accelerated filer," and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES x NO o Applicable only to issuers involved in bankruptcy proceedings during the preceding five years: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes o No o Applicable only to corporate issuers: State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: 50,528,252 shares as of February 19, Table of Contents Page Part I – Financial Information Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures about Market Risk Item 4T. Controls and Procedures 14 Part II – Other Information Item 1. Legal Proceedings 14 Item 1A. Risk Factors 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3. Defaults upon Senior Securities 15 Item 4. Submission of Matters to a Vote of Security Holders 15 Item 5. Other Information 15 Item 6. Exhibits 15 Signatures 16 ITEM 1. FINANCIAL STATEMENTS. The un-audited quarterly financial statements for the period ended December 31, 2009, prepared by the company, immediately follow. AMERICAN ENERGY FIELDS, INC. (AN EXPLORATION STAGE COMPANY) BALANCE SHEET UNAUDITED AUDITED 12/31/2009 3/31/2009 ASSETS Current assets: Cash $ 1,069,635 $ 62 Prepaid legal fees 36,000 - Total current assets 1,105,635 62 Mining rights 209,000 - Total Assets $ 1,314,635 $ 62 LIABILITIES & STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities Loan from Director $ 100 $ 5,825 Accounts payable and accrued liabilities 1,000 600 Total liabilities 1,100 6,425 Stockholders' Equity Common shares, $.0001 par value, 200,000,000 shares authorized: 50,528,252 and 1,250,000 issued and outstanding at December 31, 2009 and March 31, 2009 respectively 5,053 125 Additional paid-in capital 1,464,567 12,375 Preferred shares, $.0001 par value, 25,000,000 shares authorized: no shares issued and outstanding - - Accumulateddeficit (156,085 ) (18,863 ) Total stockholders' equity 1,313,535 (6,363 ) Total liabilities and stockholders' equity $ 1,314,635 $ 62 The accompanying notes to the financial statements should be read in conjunction with the above financial statements. 1 AMERICAN ENERGY FIELDS, INC. (AN EXPLORATION STAGE COMPANY) STATEMENT OF CASHFLOWS FOR THE FOR THE 9 MONTHS 9 MONTHS ENDED ENDED 12/31/2009 12/31/2008 Cash flows from operating activities Net loss $ (137,222 ) $ (8,511 ) Consulting fees paid by issuance of stock 36,000 Stock-based dividend expense 1,120 Adjustments to reconcile net loss to net cash provided by (used in) operating activities Changes in operating assets and liabilities (Increase) in prepaid legal fees (36,000 ) Increase (decrease) in loan from director (5,725 ) Increase (decrease) in accounts payable & liabilities 400 3,365 Net cash provided by (used in) operating activities (141,427 ) (5,146 ) Cash flows from investing activities Acquisition of mineral rights (209,000 ) - Net cash by (used in) investing activities (209,000 ) - Cash flows from financing activities Proceeds from issuance of Common Stock 1,420,000 - Net cash provided by (used in) financing activities 1,420,000 - Net increase (decease) in cash 1,069,573 (5,146 ) Cash at beginning of period 62 5,340 Cash at end of period $ 1,069,635 $ 194 Cash paid during year for interest $ - $ - The accompanying notes to the financial statements should be read in conjunction with the above financial statements. 2 AMERICAN ENERGY FIELDS, INC. (AN EXPLORATION STAGE COMPANY) STATEMENT OF OPERATIONS July 20, 2007 FOR THE FOR THE FOR THE FOR THE (INCEPTION)) 3 MONTHS 3 MONTHS 9 MONTHS 9 MONTHS THROUGH ENDED ENDED ENDED ENDED DECEMBER 31, 12/31/2009 12/31/2008 12/31/2009 12/31/2008 2009 Revenues $ - $ - $ - $ - $ - Expenses General and administrative 117,117 2,249 136,102 8,511 154,965 Total general and administrative 117,117 2,249 136,102 8,511 154,965 Other expenses Dividend expense 1,120 - 1,120 - 1,120 Total other expenses 1,120 - 1,120 - 1,120 Net loss $ 118,237 $ 2,249 $ 137,222 $ 8,511 $ 156,085 Basic weighted average number of common shares outstanding 6,940,737 1,250,000 3,882,095 1,250,000 Diluted weighted average number of common shares outstanding 6,940,737 1,250,000 3,882,095 1,250,000 Basic net loss per share $ (0.02 ) $ (0.00 ) $ (0.04 ) $ (0.01 ) Diluted net loss per share $ (0.02 ) $ (0.00 ) $ (0.04 ) $ (0.01 ) The accompanying notes to the financial statements should be read in conjunction with the above financial statements. 3 NOTE 1 - ORGANIZATION AND DESCRIPTION OF BUSINESS American Energy Fields, Inc. (the "Company") was incorporated as Sienna Resources, Inc. on July 20, 2007 under the laws of the State of Delaware.On December 21st, 2009 the Company changed its name to American Energy Fields, Inc.The Company's activities to date have been limited to organization and capital.The Company has been in the exploration stage since its formation and has not yet realized any revenues from its planned operations. The Company is primarily engaged in the acquisition and exploration of mining properties. The Company has acquired State Leases and Federal claims in the state of California for the purpose of exploration and development. On December 21, 2009, the Company changed its name to American Energy Fiel0ds, Inc. and change authorized capital from 80,000,000 to 200,000,000 shares of Common Stock, par value $0.0001 per share, and 25,000,000 shares of preferred stock, par value $.0001 per share and create “blank check” preferred stock. Effective July1, 2009, the Company adopted The “FASB Accounting Standards Codification” and the Hierarchy of Generally Accepted Accounting Principles (ASC 105-10), (formerly SFAS No.168, The “FASB Accounting Standards Codification” and the Hierarchy of Generally Accepted Accounting Principles).
